UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERNEST CALVINO, JR.,

                                 Plaintiff,
                                                                19-CV-11953 (CM)
                     -against-
                                                               CIVIL JUDGMENT
 ROSA CIRINO, et al.,

                                 Defendants.

       Pursuant to the order issued January 7, 2020, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 7, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
